Citation Nr: 1809153	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The appellant served in the Army National Guard of New Jersey (NJARNG) from May 1983 to December 1983 and served on active duty for training (ADT) from November 14, 1983 to December 20, 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (although the rating decision itself was prepared by the RO in San Juan, Puerto Rico).

The appellant appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in July 2014.  A transcript of this hearing is associated with the claims file.  Thereafter, in April 2015, the Board issued a decision denying the appellant's claims.  The appellant moved for reconsideration of the Board's decision in May 2015, as well as claimed that clear and unmistakable error (CUE) had been made in the Board's decision.  In a June 2015 decision, the Board denied the appellant's motion for reconsideration.  The appellant thereafter appealed the Board's April 2015 decision to the Court of Appeals for Veterans Claims (Court).  In August 2016, the Court vacated the Board's April 2015 decision pursuant to a Joint Motion for Remand, and remanded the appellant's appeal back to the Board.  In November 2016, the Board remanded the Appellant's claims for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the November 2016 remand, the Board instructed that, if the appellant's service was verified, then additional efforts were to be undertaken to obtain the appellant's service treatment records, to include any inpatient treatment records at Fort Sill, Oklahoma, during his period of active service.  On remand, upon request, the appellant submitted his separation records in December 2016.  Subsequently, in January 2017, the appellant's NJARN service records were obtained from the New Jersey Department of Military and Veterans Affairs, which records also included his separation documents, his NGB Form 22 and DD Form 214.  These records verify the appellant served with the NJANG from May to December of 1983 and that he served a period of ADT from November 14, 1983 to December 20, 1983 at which time he received an entry level separation under Army Regulation 635-200, Chapter 11, for Entry Level Status Performance and Conduct (Trainee Discharge Program). 

Consequently, the appellant's service has been verified and, therefore, efforts were required to obtain all of his service treatment records, to include any inpatient records at the Army hospital at Fort Sills, Oklahoma.  The Board notes that an initial request was made to "Reynolds Army Health Clinic" at Fort Sill in February 2017.  The response received a few days later was that a search of their information system found no record of this patient, but indicated that, if additional identifying information could be provided such as date of birth, patient or sponsor social security number or account numbers, they would recheck their system.  A second request for records was sent later that month; however, no additional information was provided.  The hospital, therefore, replied that it had no records on this patient.  

The Board finds that the development actions do not comply with VA's duty to assist.  The initial request provided merely gave the Appellant's name and social security number.  It did not provide any other information, not even a time frame for the records sought.  Although the hospital's response indicated additional information may be helpful to identify the patient, the second request failed to provide any other information to the hospital.  The appellant's birth date was easily accessible and could have been provided to the hospital.  In addition, it might have been helpful to provide the hospital with the timeframe of the records being sought as they might not be ones that would have been computerized since they are from 1983.  To send an exact copy of the initial response, however, was nonresponsive to the hospital's initial reply and bound to fail to provide a positive response from the hospital as to the second request.

The Appellant has reported that he received treatment at the Army hospital at Fort Sill for his back, neck and/or his bilateral leg injuries related to a motor vehicle accident either immediately afterward or while he was in the hospital being treated for an upper respiratory infection/pneumonia, to include being evaluated with X-rays.  Such treatment is highly relevant to his claims.  Consequently, the Board finds its prior remand has not been substantially complied with as all efforts to obtain all of the appellant's service treatment records have not been accomplished.

Furthermore, the Board has some concerns with the April 2017 VA examiner's medical opinions.  The appellant was provided VA examinations on his claimed disorders in April 2017, which resulted in diagnoses of patellofemoral pain syndrome of the bilateral knees, degenerative arthritis of the thoracolumbar spine and degenerative arthritis the cervical spine.  The VA examiner opined that it is less likely than not that these currently diagnosed disorders are related to the appellant's period of active service (i.e., his ADT from November to December of 1983), specifically the claimed in-service motor vehicle accident on icy roads he has described.  The examiner's rationale is essentially the same for all three disorders although he pointed to slightly different evidence.  Essentially he stated that the evidence shows the appellant was involved in motor vehicle accidents in 1985 and 1986, which the Social Security Administration ruled in 1989 that he did not prove to have a debilitating physical injury as a result of the accidents after service.  The examiner further stated that there are no records that support the Appellant's claim for the in-service incident.  Rather, a Board transcript from 2014 confirms there are no records present that show the appellant's claim of initial onset of injury while in basic training in 1983.  Furthermore, a Board decision in 2015 did not find evidence to support the appellant's claims and service connection was denied.  The examiner stated that the records indicate and appear to show this appellant's discharge was due to mental health issues and there are no notes or records that show complaints of bilateral knee, back or neck issues or that these were due to a motor vehicle accident while in service.  

The Board's main concerns have to do with the examiner's references to the Board's transcript in 2014 and the Board's decision in 2015.  First, the Board's April 2015 decision was vacated by the Court and, therefore, is a nullity for all intents and purposes, meaning it is as if the decision never existed.  Thus, the examiner's reliance on that decision for any purpose is problematic.  

As for the examiner's statement regard the Board transcript from 2014, the Board can only assume he is referring to the transcript of the appellant's July 2014 Board hearing.  However, why he would rely on that hearing for confirmation that there are no records present from service showing the claimed motor vehicle accident is unclear.  In its November 2016 remand, the Board made it clear that there were NO service records in the claims file at that time.  Thus, at the time of the hearing, there would not have been any records in the claims file.  If the examiner is relying on the passage where the appellant stated that we are not going to get his records from Fort Sill because the federal building in Oklahoma City was blown up, then the Board notes that military records are generally not held in federal buildings but instead are retained at the National Personnel Records Center (NPRC) in St. Louis or at the actual hospital itself.  Thus, that is not an indication that there are no records.  Nevertheless, since that time, the appellant's service records have been obtained, to include some service treatment records, although not all of those from Fort Sill as discussed above.  

Finally, the Board notes that the examiner's comment as to the reason for the appellant's discharge should be clarified.  The service records contain a mental health evaluation dated December 7, 1983 that clearly states that the appellant desired to get out of the service and refused to train because his convictions did not agree with the military and he was very worried about his family whom he stated could be evicted out of their rented home for nonpayment of bills because he was not earning enough money in the Army.  Separation was recommended because he was unmotivated to remain in the service and it was highly unlikely he would be a productive soldier.  He was found to be psychiatrically cleared for any administrative action deemed appropriate.  A December 12, 1983 memorandum to the appellant from his commanding officer indicates that separation was being proposed under the Entry Level Status Performance and Conduct (Trainee Discharge Program) because he was either unable or unwilling to become a productive solder and his lack of motivation had rendered him ineffective as either a student or a soldier.  It was felt unlikely that rehabilitation was correct his deficient performance.  

Based upon these documents, there does not appear to be any indication that the appellant was having any mental health issue.  Rather it appears the Appellant did not want to be in the military because of his beliefs and he was worried about his family.  It sounds like his discharge was by mutual agreement.  The Board notes that the Appellant's psychiatric disorder did not present until July 1987, which the appellant has clearly stated in the record.  

Consequently, on remand, clarification of the VA examiner's medical opinions should be obtained to ensure that he has provided factually accurate, fully articulated, sound reasoning for the conclusions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate agency to obtain any record of treatment the appellant may have received at the Army Hospital at Fort Sill, Oklahoma for the period of November 14, 1983 to December 20, 1983.  Be sure to provide all identifying data to include name, social security number, birth date (give both dates of birth appellant has provided), etc., that would assist in obtaining the records, as well as other information, such as the date range of the records sought.  

2.  After any additional attainable evidence has been associated with the claims file, return the appellant's claims file to the VA examiner who conducted the April 2017 VA examinations for clarification of his medical opinions.  If the examiner is not available, another clinician is requested to provide the necessary opinions, with another examination only if deemed necessary by the clinician.  Specifically the examiner should reconsider his medical opinion and rationale previously provided in light of any new service records obtained and the concerns expressed in this Remand about the prior opinion (specifically with regard to the examiner's reliance on the July 2014 Board hearing and April 2015 Board decision, as well as his statement that records indicate the appellant's discharge from service was due to mental health issues).  

The examiner should provide an addendum report setting forth an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the appellant's current low back, neck and bilateral leg disorders diagnosed on examination in April 2017 are related to any injury, disease or event that was incurred during his period of ADT from November 14, 1983 to December 20, 1983, to include the motor vehicle accident the Appellant has described.  In rendering an opinion, the examiner should consider and discuss the relevant service records (or lack thereof), the Appellant's lay statements of injury and treatment in service and continuity of symptoms and treatment thereafter, and the post-service evidence of intervening injuries in 1985 and 1986 motor vehicle accidents.  The examiner should not consider the April 2015 Board decision as such was vacated by the Court and, as such, any decisions therein were nullified.  Furthermore, if referring to testimony at the July 2014 Board hearing, it would be helpful if the examiner identified specifically what testimony he is relying upon (such reference does not have to be verbatim of what the appellant said, but at least a page number from the transcript would be helpful).  
  
The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the appellant's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the appellant and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.C. GRAHAM	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

